Mr. Justice Paxson
delivered the opinion of the court,
_ _ It may be that the auditor and the court below erred in allowing the claim of William Buchanan, but the case is. so meagerly presented that we cannot safely say so. Buchanan claimed upon the promissory note of John Bailey and Elizabeth Robinson, dated August 26th 1863, for $300, to the order of the said William Buchanan and by him endorsed. It appears that the note was objected to on the ground that it was barred by the Statute of Limitations. The auditor, however, finds the fact that interest was paid on the note “down to April 11th 1870; that it was kept alive by the payment of said interest, and it should be allowed.” If the auditor was correct as to the facts his conclusion is not erroneous. We are not in a position to review his finding of the facts. No exception was filed in the court below to such finding, and the evidence is not before us.
Another ground of objection was that the claim against H. W. Black was, as executor of the estate of Elizabeth W. Robinson, deceased, one of the makers of the note. It was urged that such a claim could not be allowed out of the assigned estate of II. W. Black. Upon this point the auditor finds : “ H. W. Black was the executor of the estate of Elizabeth Robinson, deceased, and, as such, became responsible for the note to William Buchanan.” This meager statement is all we have upon the subject. How Black, as executor, became individually responsible for the note of his testator wo are not informed. As, however, there are various ways by which he might have made himself so responsible we must assume that the auditor based his finding upon sufficient evidence. His finding upon this point was not excepted to in the court below. In the absence of the evidence we must presume the auditor and the *171court were right. It is not sufficient for the appellant to allege error in the decree. He must show it. This has not been done.
This appeal was taken by the accountant as assignee of H. W. Black. As such assignee he had no right to appeal. He has no standing to interfere between creditors. It is true the record shows that he was also a creditor, but he does not appeal in that capacity. We dismiss the appeal, however, upon other grounds.
The decree is affirmed and the appeal dismissed at the cost of the appellant.